ORDER
PER CURIAM.
Mark Gladney appeals from the circuit court’s grant of summary judgment in favor of the defendants, Cass Commercial Bank and 1st Financial Federal Credit Union. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We grant Cass Commercial Bank’s Motion to Strike Appellant’s Appendix and Related Portions of Appellant’s Brief. We grant Mr. Gladney’s Motion for Leave to File Amended Reply to Respondents’ Motion for Sanctions and Motion to Strike Appendix. We deny 1st Financial Federal Credit Union’s Motion for Sanctions. We affirm. Rule 84.16(b)(5).